Exhibit 10.4

 

THE MACERICH COMPANY

 

NON-QUALIFIED STOCK OPTION GRANT
(Annual Grant)*

 

 

THIS GRANT dated as of December 31, 20    , by The Macerich Company, a Maryland
corporation (the “Corporation”), to                       (the “Director”).

 

W I T N E S S E T H

 

WHEREAS, the Corporation has adopted The Macerich Company 2003 Equity Incentive
Plan (the “Plan”).

 

NOW, THEREFORE, in consideration of the services rendered and to be rendered by
the Director, the Corporation hereby grants an option (the “Option”) to the
Director pursuant to and subject to the Plan and upon the terms and conditions
evidenced hereby, which Option is not intended as and shall not be deemed to be
an incentive stock option within the meaning of Section 422 of the Code.

 

1.                                       Option Grant.  This Agreement evidences
the grant to the Director, as of December 31, 20    , (the “Option Date”), of an
Option to purchase an aggregate of 5,000 shares of Common Stock, par value $0.01
per share, subject to the terms and conditions of and to adjustments provided in
or pursuant to the Plan.

 

2.                                       Exercise Price.  The Option entitles
the Director to purchase all of any part of the Option shares, to the extent
then exercisable, at a price per share of $              , which represents the
Fair Market Value of the shares on the Option Date.

 

3.                                       Option Exercisability and Term.

 

(a)                                  Except as earlier permitted by or pursuant
to the Plan or by the Compensation Committee, the Option shall not become
exercisable and no shares may be purchased by exercise of the Option until the
expiration of six months after the Option Date.  The exercisability of the
Option requires continued service through the date the Option becomes
exercisable as a condition to the vesting of the rights and benefits under this
Agreement.  Partial service, even if substantial, prior to the date the Option
becomes exercisable will not entitle the Director to any proportionate vesting
or avoid or mitigate a termination of rights and benefits upon or following a
termination of service as provided in Section 8.5 of the Plan, except as
otherwise expressly provided in the Plan.

 

--------------------------------------------------------------------------------

*Note:  If this is an initial grant under Section 8.2(a) of the Plan, make the
following changes to this form consistent with Section 8.2(a):  change the
December 31 option date to the date of grant, make the corresponding change to
the termination date, change the number of shares of Common Stock to 2,500.

 

--------------------------------------------------------------------------------


 

(b)                                 The Option shall terminate on the earlier of
December 31, 201 , or the earlier termination date under the terms of the Plan,
including but not limited to Section 8.5, 8.6 or 6.2.

 

4.                                       Service.  The Director agrees to serve
as a director in accordance with the provisions of the Corporation’s Articles of
Incorporation, bylaws and applicable law.

 

5.                                       General Terms.  The Option and this
Grant are subject to, and the Corporation and the Director agree to be bound by,
the provisions of the Plan that apply to the Option (including but not limited
to Sections 1.8, 6.2, 6.4 and Article 8 of the Plan), and such provisions are
incorporated herein by this reference.  If there is any conflict or
inconsistency between the terms and conditions of this Agreement and of the
Plan, the terms and conditions of the Plan shall govern.  The Director
acknowledges receiving a copy of the Plan and reading its applicable
provisions.  Capitalized terms not otherwise defined herein shall have the
meaning assigned to such terms in the Plan.

 

 

IN WITNESS WHEREOF, the Corporation has executed this Agreement as of the date
first above written.

 

 

 

 

THE MACERICH COMPANY
a Maryland corporation

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Richard A. Bayer

 

 

 

Executive Vice President, General

 

 

 

Counsel & Secretary

 

2

--------------------------------------------------------------------------------